     Case 3:19-cv-01448-TWR-WVG Document 16 Filed 10/02/20 PageID.661 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DONALD SIMMONS; JAMES                              Case No.: 19-CV-1448 TWR (WVG)
      TRIPLETT; THERREL GATLING; and
12
      PAUL GONZALES,                                     ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION FOR EXTENSION OF
                                                         TIME TO RESPOND TO FIRST
14    v.                                                 AMENDED COMPLAINT
15
      HONORABLE RICHARD SPENCER,
                                                         (ECF No. 15)
16    SECRETARY OF THE NAVY;
      US DEPARTMENT OF DEFENSE;
17
      DEPARTMENT OF THE NAVY;
18    UNITED STATES NAVY
      DEPARTMENT, and DOES 1 through
19
      100, inclusive,
20                                   Defendants.
21
22          Presently before the Court is the Joint Motion for Extension of Time to Respond to
23    First Amended Complaint (“Joint Mot.,” ECF No. 15) filed by Plaintiffs Donald Simmons,
24    James Triplett, Therrel Gatling, and Paul Gonzales and Defendant the Honorable Kenneth
25    J. Braithwaite, Secretary of the Navy. Defendant’s response to Plaintiff’s First Amended
26    Complaint is presently due on October 2, 2020. (See id. at 1.) Because the Parties “are
27    currently meeting and conferring regarding various pleading deficiencies to try to resolve
28    them prior to initiating motion practice,” they request a forty-five-day extension for

                                                     1
                                                                            20-CV-1448 TWR (WVG)
     Case 3:19-cv-01448-TWR-WVG Document 16 Filed 10/02/20 PageID.662 Page 2 of 2



 1    Plaintiff to file an amended complaint and an additional forty-five-day extension for
 2    Defendant to file a response. (Id.)
 3          Good cause appearing, the Court GRANTS the Joint Motion. As agreed among the
 4    Parties, Plaintiffs MAY FILE an amended complaint on or before November 16, 2020,
 5    and Defendant SHALL RESPOND on or before January 4, 2021.
 6          IT IS SO ORDERED.
 7
 8    Dated: October 2, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                        20-CV-1448 TWR (WVG)
